Case 2:15-cr-20351-SFC-MKM ECF No. 344 filed 06/04/20                PageID.2686       Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 United States of America,

        Plaintiff,

 v.                                          Case No. 15-20351

 Waseem Alam ,                               Sean F. Cox
                                             United States District Court Judge
       Defendant.
 ______________________________/

                                ORDER REQUIRING REPLY

            On May 27, 2020, Defendant Waseem Alam filed a second motion for compassionate

 release. (ECF No. 339). The Government filed a response. (ECF No. 342). In addition to opposing

 Alam’s motion on the merits, the Government argues that this Court lacks jurisdiction to consider

 Alam’s motion because the United States Court of Appeals for the Sixth Circuit has not yet

 returned its mandate in Alam’s appeal of the Court’s denial of his first motion for compassionate

 release.

        The Court has reviewed Alam’s motion and the Government’s response, and concludes

 that a reply would aid the decisional process. The Court ORDERS Alam to file a reply on or

 before June 10, 2020. The Court is specifically interested in Alam’s response to the Government’s

 jurisdictional arguments, but Alam is not limited in any way from advancing any other appropriate

 arguments in his reply. Alam’s reply brief shall be no longer than 10 pages.

        IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge
 Dated: June 4, 2020
